Citation Nr: 1103754	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for an 
amaurotic right eye and esotropic amblyopia of the right eye.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO in 
Indianapolis, Indiana, which granted service connection for 
aggravation of an amaurotic right eye and esotropic amblyopia of 
the right eye, and awarded an initial 10 percent rating to this 
disability.  


FINDINGS OF FACT

1.  The Veteran's right eye esotropia was noted at entry to 
service.

2.  The Veteran's right eye esotropia was productive of 20/400 
best corrected vision in the right eye at entry to service.

3.  The Veteran's right eye is limited to light perception only.

4.  The Veteran is not service-connected for a left eye disorder 
and is not blind in his left eye.

5.  The schedular criteria for the Veteran's service-connected 
disability are adequate.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent 
for an amaurotic right eye and esotropic amblyopia of the right 
eye are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.84a, Diagnostic Code 6070 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for an increased rating.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in February 2004 fully satisfied the duty to notify 
provisions, excepting notice of the degree of disability and 
effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The remaining notice was provided in March 
2006, July 2007 and May 2008 letters.  Although these letters 
were not sent prior to initial adjudication of the Veteran's 
claim, this was not prejudicial to him, because he was 
subsequently provided adequate notice three times, he was 
provided ample opportunity to respond with additional argument 
and evidence, and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to him in 
April 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In any event, the Veteran's claim for service connection for a 
right eye disability was granted by the June 2006 rating decision 
and was evaluated as 10 percent disabling, effective from January 
7, 2004.  The Veteran perfected a timely appeal with respect to 
the 10 percent rating initially assigned to this service-
connected disability.  Because the Veteran's claim was initially 
one for service connection, and because that initial claim has 
been granted, VA's obligation to notify the Veteran was met as 
the claim for service connection was obviously substantiated.  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006) & Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  Thus, any deficiency in 
notice relating to the Veteran's appeal for an increased rating 
is not prejudicial to him.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran requested that VA obtain records 
from a 1969 surgery at McLaren Hospital in support of his claim.  
The RO did send a request.  The Hospital responded in April 2004 
that they had no records pertaining to the Veteran.  The Veteran 
was informed in an August 2004 rating decision.  Thus, the Board 
finds that the duty to assist in obtaining records has been 
satisfied.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO used a February 2004 VA examination report as the basis of 
its rating.  The report appears to have been generated following 
an August 2003 examination which was not performed pursuant to 
this claim.  The report indicates that the examiner did not have 
the Veteran's claims file.  The Board observes that review of the 
claims file is only required where necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions; necessity for pre- 
examination records review is to be determined according to the 
facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. 
Reg. 10,064 (1996).  In this case, resort to the Veteran's claims 
file was not necessary because the Veteran provided an accurate 
account of his medical history, thus ensuring a fully informed 
examination.  Moreover, the claims file was not necessary for the 
examiner to provide findings as to the current symptoms of the 
Veteran's service-connected right eye condition and his 
nonservice-connected left eye.  The examiner was not asked to 
resolve conflicting medical opinions or diagnoses, so review of 
the file was not needed.  The evaluation performed more than 
adequately evaluated the Veteran so that application of the 
ratings schedule was both possible and reliable.  Also, the VA 
examination is supported by the findings from a December 2008 
evaluation obtained by the Veteran independently.  

Therefore, the Board finds that a remand for further examination 
would only delay the Veteran's appeal and would likely not result 
in a different outcome.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 
10 percent for his amaurotic right eye and esotropic amblyopia of 
his right eye.  The Board finds that the pertinent medical 
findings, as shown in the examinations conducted during the 
current appeal, directly address the criteria under which this 
service-connected disability is evaluated and are, thus, more 
probative than the subjective evidence of complaints regarding 
the severity of the pertinent symptomatology.  Accordingly, and 
for the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran contests one aspect of the grant of service 
connection, namely that he should not have been service-connected 
for inservice aggravation of a right eye disability, but for 
inservice incurrence of a right eye disability.  When a 
disability has been aggravated during the course of service, the 
rating will reflect only the degree of disability over and above 
the degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into the active service or it is determined upon the 
evidence of record to have existed at that time.  38 C.F.R. 
§ 4.22 (2010).  In all cases of this character, the disability 
existing at the time of entrance to active service must be 
deducted from the present degree of disability, in terms of the 
ratings schedule.  Id.  As this is determines in part the outcome 
of the increased rating claim, the Board will consider the 
Veteran's arguments as to the character of service connection.

The Veteran contends in his October 2006 Notice of Disagreement 
that a minor congenital condition of the right eye may have be 
noted at entrance to service but that, because he was accepted 
for service, he should receive the presumption of soundness.  If 
the Veteran is presumed sound, then no deduction would be made 
for the pre-existing disability.  See 38 C.F.R. § 3.306 (2010).  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2010).  A veteran who served during a period of war, as the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  Where there is "clear and unmistakable" evidence that 
the injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether the 
disease or injury was aggravated during service.  Id.

The Veteran was evaluated at a March 6, 1956 entrance to service 
physical examination.  The Veteran reported eye trouble and a 
prior history of surgery of the right eye to correct esotropia.  
The Veteran was noted on clinical examination to have right 
esotropia of 10 degrees without fixation residual from surgery at 
age five.  The condition was not considered disqualifying.  On 
objective testing, the Veteran had vision in the right eye 
reported as 20/400, by count of fingers.  Thus, the Veteran's 
disorder was more than noted at entrance to service, and the 
presumption of soundness does not attach.  The Veteran shall be 
considered to have had right eye esotropia condition prior to 
service reducing his vision to 20/400.  See Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.306.  

The Veteran was given a separation from service at the end of his 
enlistment rather being allowed to reenlist.  At a February 1960 
physical examination, the Veteran had vision of 20/2000, with 
light perception only, in the right eye.  The report indicates 
that he had an amaurotic right eye.  The right eye vision was 
considered disqualifying.  The Veteran obtained a review of his 
discharge through the Air Force in September 2003.  The review 
indicates that the Veteran was found unfit for duty by reason of 
a physical disability incurred while entitled to receive basic 
pay of a mild amaurotic right eye, rated under VA Diagnostic Code 
6099 as 10 percent disabling.  The Board notes that certain 
determinations as to character of discharge (whether honorable or 
other than honorable) are binding on VA, but medical findings 
underpinning discharges are not.  See 38 C.F.R. §§ 3.12, 3.14(d) 
(2010).  

The Board appreciates that the Veteran believes that his right 
eye had acceptable function at entry to service.  The Veteran 
argues that his condition became unacceptable due to a head 
injury he sustained while instructing judo.  The Board has 
reviewed the Veteran's submissions, including the April 2006 
statement from his sister, the 1959 newspaper articles showing 
that he was a judo instructor and the internet article describing 
traumatic incurrence of amblyopia.  This evidence is outweighed 
by the entry examination report which clearly shows the 
disability.  The Board finds that the right eye esotropia 
disability was noted at entry to service and thus concludes that 
service connection on the basis of in-service aggravation is 
correct.  

Accordingly, the Board will rate the Veteran's service-connected 
right eye disability based on aggravation of a pre-existing 
condition.  To do so, the Board must determine the degree of 
disability at entry to service and the present degree of 
disability and then deduct the entry degree from the present 
degree of disability.  See 38 C.F.R. § 4.22.  

Initially, in this regard, the Board notes that the Veteran is 
service-connected for only his right eye.  Compensation for a 
combination of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, is permitted provided that 
the nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a) (2010).

38 C.F.R. § 3.383(a) has been interpreted to mean that the rating 
for service-connected blindness in one eye is established without 
regard to any nonservice-connected vision impairment in the other 
eye, unless that nonservice-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997); see also Bagwell v. Brown, 9 
Vet. App. 336, 339-340 (1996); Boyer v. West, 12 Vet. App. 142, 
144-45 (1999); VAOPRGCPREC 32-97 (all discussing the premise that 
VA has no authority to award disability compensation for non 
service-connected disability absent specific authorization by 
statute).  Simply put, where service connection is in effect for 
only one eye, the visual acuity in the nonservice-connected eye 
is considered to be normal unless there is blindness in that eye.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  This interpretation of 
the Rating Schedule applicable to unilateral impairment of visual 
acuity corresponds to the interpretation of the Rating Schedule 
for unilateral hearing loss.  See 38 C.F.R. § 4.85(f); Boyer v. 
West, 11 Vet. App. 477, 479-80 (1998).

Here, the Veteran was seen for an August 2003 evaluation, which 
was written up into a VA examination report in February 2004.  
The Veteran had best corrected right eye distance vision of 
20/400 and left eye best corrected distance vision of 20/20.  

The Veteran obtained a later private examination in December 2008 
from a Dr. L.C.  The report indicates that the Veteran was 
legally blind in the right eye, having light perception only.  
The left eye had a best corrected distance and near vision of 
20/20.  

The Board finds that the Veteran is not blind in the left eye.  
Thus, the Board will apply the rules governing unilateral vision 
loss.  See Villano.  

The Board acknowledges that the schedule for rating disabilities 
of the eye was amended effective December 10, 2008, however, such 
amendments are only applicable to claims filed on or after 
December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008); see 
38 C.F.R. § 4.75-4.84(a) (2010).  The Veteran filed the instant 
claim in January 2004 and has not requested evaluation under the 
current criteria.  The Board will evaluate the claim under the 
prior version of the Ratings Schedule.  

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a (2004).  Under these 
criteria, impairment of central visual acuity is evaluated from 
noncompensable (0 percent) to 100 percent based on the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2004).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the vertical 
column appropriate to the Snellen index of the other eye.  
38 C.F.R. § 4.83a (2004).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 (2004).

In determining the effect of aggravation of visual disability, 
even though the visual impairment of only one eye is service 
connected, evaluate the vision of both eyes, before and after 
suffering the aggravation, and subtract the former evaluation 
from the latter except when the bilateral vision amounts to total 
disability. In the event of subsequent increase in the disability 
of either eye, due to intercurrent disease or injury not 
associated with the service, the condition of the eyes before 
suffering the subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter. 38 C.F.R. § 4.78.

The record reveals that the Veteran had 20/400 vision in the 
right eye at entry to service by counting fingers.  The 20/400 
measurement is not listed in the Ratings Schedule, but is easily 
arrived at as the doubling of 10/200, which is listed.  Using 
10/200 for the right eye and assuming that the left eye is 
normal, i.e., better than 20/40, the Veteran would receive a 30 
percent rating under Diagnostic Code 6077 for the disability as 
it existed at entry to service.  See 38 C.F.R. § 4.84a.  The 
Veteran has best corrected right eye vision of 20/400 or light 
perception only currently.  Using blindness, with light 
perception only, for the right eye and assuming the left eye is 
normal, the Veteran would receive a 30 percent rating under 
Diagnostic Code 6070 for the disability as it exists at the 
present time.  See 38 C.F.R. § 4.84a.  The Board notes that 
Diagnostic Code 6070 recommends special monthly compensation in 
addition to the 30 percent rating, which the RO has assigned in 
this case.  Deducting the 30 percent disability rating at entry 
from the 30 percent for the present disability, the Veteran 
should receive a noncompensable rating.  

The Board notes that the RO assigned a 10 percent disability 
level as the separation from service records show that was the 
amount of aggravation.  The RO determined that the current level 
of severity was 30 percent and used the 10 percent aggravation 
determination to deduct 20 percent from the rating.  The RO 
failed to apply the correct regulatory provisions.  The Board 
notes, again, that some determinations made by the service 
department are binding on VA, but that the application of the VA 
Ratings Schedule is not.  See 38 C.F.R. §§ 3.12, 3.14.  The 
question before the Board is restricted to whether a rating in 
excess of 10 percent may be awarded, not whether the present 10 
percent is warranted.  The Board has no jurisdiction to overturn 
the RO's grant of a 10 percent disability rating.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim on a schedular basis.  The Board 
has considered whether a deduction for aggravation is 
appropriate, the degree of the deduction and the present level of 
disability.  The Board finds that the preponderance of the 
evidence is clearly against the assignment of a higher rating.  
Further consideration of the Ratings Schedule is not warranted. 

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's right eye disability 
is not inadequate.  The Veteran's present complaints address his 
visual acuity, which is the foundation of the presently assigned 
Diagnostic Code.  He does not discuss any other symptom of the 
disability left uncompensated.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for an initial rating in 
excess of 10 percent have at no time been met.  Accordingly, 
staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for an 
amaurotic right eye and esotropic amblyopia of the right eye is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


